 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMineola Ford Sales, Ltd. and Local 810, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Cases29-CA-7716 and 29-CA-8117September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn December 19, 1980, Administrative LawJudge D. Barry Morris issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed cross-exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,I and conclusions of the Administrative LawJudge only to the extent consistent herewith and toadopt his recommended Order as modified herein.1. Respondent has excepted to the Administra-tive Law Judge's finding that it unlawfully interro-gated Bernard Africk in violation of Section 8(a)(1)of the Act by requesting Africk to supply it withinformation concerning his interim employmentwithout providing the protections mandated byJohnnie's Poultry Co.2We agree with Respondentthat its conduct did not violate the Act for the rea-sons set forth below.Africk was discharged by Respondent on De-cember 28, 1979. On February 29, 1980, the Gener-al Counsel issued a complaint against Respondentalleging, inter alia, that Africk's discharge violatedSection 8(a)(3) of the Act.3On May 28, 1980, Re-spondent's counsel sent Africk a letter requestingthat he submit information to Respondent eachweek concerning his efforts to obtain new employ-ment. In this regard, Respondent sought informa-tion as to the dates of job applications, names offirms to which applications were made, details ofthe positions applied for, methods by which job'The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.2 Johnnie's Poultry Co. and John Bishop Poultry Co., Successor, 146NLRB 770 (1964).' We adopt the Administrative Law Judge's finding that Africk's dis-charge was not unlawful.258 NLRB No. 52leads were obtained, names and addresses of em-ployers, hours worked, and amounts of earnings.The letter further advised Africk:In the event that you should fail to complywith this request, your failure to do so will bebrought to the attention of the AdministrativeLaw Judge handling any possible backpay pro-ceeding and a demand will be made at thattime for you to produce this information.Africk did not respond to the letter.The Administrative Law Judge concluded thatRespondent failed to observe the principles ofJohnnie's Poultry in that Respondent did not adviseAfrick that his participation in furnishing this infor-mation was on a voluntary basis. He also notedthat the letter contained no assurances against re-prisals and that the inquiry was not made in a con-text free of employer hostility to union organiza-tion.Contrary to the Administrative Law Judge, wefind that Respondent did not violate Section 8(a)(1)in this instance. Africk was "interrogated" notabout his union or other concerted protected activ-ities, but rather about matters of legitimate concernto Respondent in connection with its possible back-pay liability. Of course Africk may not have beenunder any obligation to comply with the request, atleast until the backpay stage of the proceeding-as-suming the case progressed to such a proceeding.Nevertheless the lack of any obligation to comply,under the circumstances here, is not sufficient tomake the request for information violative of Sec-tion 8(a)(1) of the Act. In reaching this conclusion,we note that the instant case is distinguishable fromour recent decision in W. W Grainger, Inc., 255NLRB 1106 (1981). There we concluded that theinterrogation of an alleged discriminatee by a re-spondent's attorney after the discharge and filing ofcharges clearly related to the former employee'sunion activity while working for the company. Inthe instant case, Respondent's alleged unlawful in-terrogation did not pertain to Africk's involvementin conduct protected by Section 7 of the Act. Ac-cordingly, we shall dismiss this allegation of thecomplaint. 42. Additionally, the Administrative Law Judgefound that in late October 1979 Joseph Vavaro,Respondent's general manager, accused then-em-ployee Africk of "bad mouthing" the Company.Africk replied that he was not "bad mouthing" Re-spondent and then asked what owner David Rapp' Member Zimmerman concurs in this result for the reasons stated inhis dissent in W W Grainger, Inc.. supra.406 MINEOLA FORD SALEShad against him. Vavaro responded: "It's your as-sociation with the Union."The Administrative Law Judge dismissed this8(a)(1) allegation, apparently because he concludedVavaro's remark did not constitute a sufficientlyexplicit threat. Contrary to the Administrative LawJudge, we find that Vavaro's remark violated Sec-tion 8(a)(1) of the Act. It is clear from the recordthat the reference to Africk's "association with theUnion" related to his activities in serving as shopsteward and as a member of the Union's negotiat-ing team. Only 3 weeks prior to this incident,Africk had refused Respondent's request that hecross the picket line established by another bargain-ing unit of Respondent's employees who also arerepresented by the Union. In the circumstancespresent here, we find that Vavaro's statement clear-ly indicated that Africk was in disfavor with man-agement because of his union activity, and thatmanagement would "hold it against" Africk. Ac-cordingly, we conclude the remark constituted aveiled threat of reprisal for Africk's involvement inunion activities.5AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law3:"3. By threatening employees with reprisals fortheir involvement in union activities, Respondenthas interfered with restrained, and coerced its em-ployees in violation of Section 8(a)(l) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Mineola Ford Sales, Ltd., Mineola, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(a):"(a) Threatening employees with reprisals fortheir involvement in union activities."2. Substitute the attached notice for that of theAdministrative Law Judge.' See, e.g., Inter-Polymer Industries, Inc., 196 NLRB 729, 735-736(1972).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten employees with re-prisals for their involvement in union activi-ties.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.MINEOLA FORD SALES, LTD.DECISIONSTATEMENT OF THE CASED. BARRY MORRIS, Administrative Law Judge: Thiscase was heard in Brooklyn, New York, on July 31 andAugust 1, 1980. Charges were filed on January 18 andJune 26, 1980, and a complaint was issued on February29 and amended July 18, 1980, alleging that MineolaFord Sales, Ltd. (Respondent), violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amended(the Act). Respondent filed an answer denying the com-mission of the alleged unfair labor practices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,argue orally, and file briefs. Briefs were filed by theGeneral Counsel and Respondent.'Upon the entire record of the case, including my ob-servation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a New York corporation, with its princi-pal office and place of business in Mineola, New York, isengaged in the retail sale and distribution of new andused automobiles and related products and services.During the 12 months preceding issuance of the com-plaint, Respondent's gross revenues were in excess of$500,000. During the same period, Respondent purchasedgoods valued in excess of 50,000 from points outsideNew York for sale at its facility in Mineola. Respondentadmits that it is engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act, and I so find.'The General Counsel attached as Appendix A to his brief a copy of adecertification petition in Case 29-RD-328. Respondent filed a motion tostrike Appendix A and the General Counsel filed an opposition. Upondue consideration, Respondent's motion to strike is hereby denied407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDLocal 810, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (theUnion), is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe amended complaint alleges that Respondent vio-lated Section 8(a)(1) and (3) of the Act by depriving cer-tain employees of commission wages for union activities,by threatening to discharge and discharging an employeefor union activities, and by demanding that an employeefurnish Respondent with information concerning his ef-forts to obtain employment following his discharge. Re-spondent denied the allegations. The issues thus are: (1)were certain employees deprived of commission wagesbecause of union activities; (2) was an employee threat-ened to be discharged and discriminatorily dischargedfor having engaged in union activities; and (3) was a re-quest for information concerning the discharged employ-ee's efforts to obtain employment a violation of the Act.B. Discussion1. BackgroundOn or about April 2, 1979, David Rapp purchased theassets of an automobile dealership, Mineola Ford, Inc.,and changed the name of the company to Mineola FordSales, Ltd. As president of Respondent, Rapp continuedto employ the former Mineola Ford employees. Amongthe salesmen on the payroll on April 22 were BernardAfrick and Charles Schlessinger. Africk and Schlessingerwere both used-car salesmen and Africk was shop ste-ward.Prior to Rapp's purchase of the dealership, the sales-men and shop employees were covered under collective-bargaining agreements with the Union. Rapp agreed tohonor both collective-bargaining agreements then ineffect.On or about October 1, when the collective-bargainingagreements expired, the shop employees went out onstrike for approximately 3 days. Africk and Schlessingerrefused to cross the picket line.On December 29, without stating a reason, Respond-ent's sales manager orally discharged Africk. Thereafter,on May 28, 1980, counsel for Respondent sent a letter toAfrick requesting detailed information concerning his ef-forts to locate employment. Africk did not respond tothe letter.2. Commission wagesThe complaint alleges that Respondent deprivedAfrick and Schlessinger of commission wages to whichthey were entitled by referring customers to other sales-men. The complaint further alleges that this was donebecause Africk was the shop steward for the Union, be-2 Unless otherwise specified dates refer to 1979.cause Africk and Schlessinger joined in a strike in Octo-ber, and because they joined and assisted the Union.The testimony indicates that certain changes occurredwhen Rapp took over the dealership. Thus, Schlessingertestified that after April he was not able to determine theamount of his commission in all cases because he was nottold what the "car came in for." Similarly, Africk testi-fied that after Rapp took over the dealership he was notable to compute the amount of his commission becausehe was not told what the car cost. Rapp testified that itwas his policy not to disclose the cost of the used car tothe salesmen. He explained this policy as follows:There is a very good reason for that, and it'show I always work it all my years of doing busi-ness.What happens, if the salesman knows the com-mission on one car is going to be less than the othercar, naturally he's going to sell the more-the carhe can get the more-the most commission, andyou wind up with all stale inventory.And, by the time you are done, you are finishedbecause ...they will not sell the cars with the lowcommissions.Africk also testified that after April telephone inquiriesconcerning purchases of automobiles were handled on adifferent basis. He stated that "after Mr. Rapp took over,calls for used cars ...were few and far between, therecould have been days that we never received an in-quiry."In addition, Africk testified that he complained toRapp that the latter's brother, Jonathan Rapp, a new-carsalesman, was permitted to sell used cars. Africk testifiedthat he told Rapp that he was unable to make a livingwith Rapp's brother selling used cars. Rapp replied that"it was his business and he would do what he wanted."Another complaint was that Rapp changed the proce-dures followed by Mineola Ford, Inc., by permitting anoutside salesman to sell cars. Rapp testified that the out-side salesman, known in the industry as a "bird dog,"was Randy Renchaw, whom Rapp had been doing busi-ness with since 1972 or 1973. Renchaw brought custom-ers to the dealership from outside the dealer's normalselling territory.In support of the allegation, the General Counsel statesthat Africk and Schlessinger were the only salesmen tohonor the shop employees' strike and were both mem-bers of the union contract negotiating team which met atthe beginning of October. The General Counsel furtherstates that, by reducing the number of customers referredto Africk and Schlessinger, Respondent "in effect re-duced their earnings in reprisal for their support of theUnion."The General Counsel has not shown that the changeswhich took place were in "reprisal" for Africk's andSchlessinger's support of the Union or indeed in any wayrelated to their union activities. The changes which tookplace were instituted long before the strike or negotiatingsession in October. Thus, as previously discussed, thechange in disclosing costs occurred in April, after Rapppurchased the dealership. Similarly, changes with respect408 MINEOLA FORD SALESto telephone inquiries, outside salesmen, and sales of usedcars by new-car salesmen were changes in policy effect-ed by Rapp after he took over the dealership. There isno evidence that these changes were instituted to ad-versely affect only Africk and Schlessinger. On the con-trary, the evidence is that these were companywidechanges in policy, affecting all salesmen alike, whichtook place upon Rapp's purchase of the dealership.As detailed above, the evidence does not sustain theallegation that Africk and Schlessinger were deprived ofcommission wages because Africk was shop steward, be-cause Africk and Schlessinger refused to cross the picketline in October, and because they joined and assisted theUnion. Accordingly, the allegation is dismissed.3. Discharge of AfrickThe complaint alleges that on or about December 28Respondent discharged Africk because he was the shopsteward for the Union, because he joined in a strike inOctober, and because he joined and assisted the Union.Respondent contends, on the other hand, that Africk wasdischarged because of his uncooperative attitude, his be-havior towards customers, and his poor sales perform-ance.The Board has recently restated the test to be appliedin so-called "mixed motive" cases. Wright Line, a Divi-sion of Wright Line, Inc., 251 NLRB 1083 (1980). TheBoard requires that the General Counsel make a primafacie showing sufficient to support the inference that pro-tected conduct was a motivating factor in the employer'sdecision. Once this is established, the burden shifts to theemployer to demonstrate that the "same action wouldhave taken place even in the absence of the protectedconduct."It is necessary to examine certain established elementsto determine whether the General Counsel has made aprima facie showing that Africk's union activity was amotivating factor in his discharge. These elements areknowledge of union activity, animus, timing, and the va-lidity of the reasons for the discharge.Respondent clearly knew of Africk's union activity-Africk was the shop steward and he was a member ofthe contract negotiating team. With respect to Respond-ent's attitude toward the Union, I credit Schlessinger'stestimony that Rapp stated "he didn't have any use forthe Union, he didn't care what they had to say." Africktestified in a similar vein.Concerning "timing," the nexus between Africk's dis-charge and his union activities becomes more difficult.Africk was shop steward as early as April and his unionactivities commenced at that time, yet he was not dis-charged until December 28. Similarly, Africk's refusal tocross the picket line occurred almost 3 months prior tohis discharge.The main area of disagreement between the parties re-lates to the reasons for the discharge. The General Coun-sel contends that Africk was discharged for his union ac-tivities. Thus, Africk credibly testified that during thestrike Rapp "asked me to go back to work." The testi-mony continued:Q. What did you respond?A. My response was that I was a union man andI would not cross the picket line.Q. What happened then?A. At that point he told me to turn in my demon-strator.Q. What is a demonstrator?A. A demonstrator is an automobile that's part ofthe salesman's tools.Q. What did you respond?A. My response was I didn't have the automobilewith me at the time and I couldn't turn it in.Q. What happened after that?A. There was no other conversation.Africk further testified that, approximately 3 weeksafter the strike, Vavaro, the sales manager, asked Africkwhy he was "bad mouthing" Mineola Ford. Africk re-sponded that he was not "bad mouthing" Mineola Fordand asked what Rapp had "against" him. Africk testifiedthat Vavaro stated, "It's your association with theUnion."Respondent argues that Africk was discharged becauseof his uncooperative attitude, his behavior towards cus-tomers, and his poor sales performance. Thus, Vavarotestified that Africk was continually "bad mouthing" Re-spondent. He stated:I would hear from many, many sources; they wouldcome to me, because I was the manager, that hewas trying to discourage them, saying such thingsas "this place won't last another week," "this placewon't last another month," "this place is too big,""other people have not been able to make it suc-cessful," words to that effect.Vavaro further testified, and I credit his testimony,that he constantly had to remind Africk to put the lightson and often had to remind Africk to wait on customers.Rapp testified that Africk had a negative attitude andwas uncooperative with respect to moving cars on thelot. Indeed, Africk corroborated this testimony, statingthat he "refused the order" to detail automobiles, cleantrunks, clean up tires and move cars.Finally, Rapp credibly testified that he decided to dis-charge Africk because of losses in his business and be-cause of Africk's low sales performance. Rapp testifiedas follows:Q. At the time you terminated Mr. Africk, hadyou decided to reduce the staff in the used car lot?A. I had to reduce my overhead, and my losseswere quite heavy up to this point, and I just had todo something to-for my own survival.Q. Did you reduce the salesmen?A. Yes. I reduced it from two to one.Rapp further testified:Q. Can you explain once again why you firedMr. Africk?A. It's a combination of things; low sales per-formance mainly.409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased on the record, I find that the General Counselhas not made a prima facie showing that protected con-duct was a motivating factor in Respondent's decision todischarge Africk. Respondent had been aware of Africk'sunion activities for many months prior to his discharge.Africk had been involved in union activities and wasshop steward for 9 months prior to his discharge and hisrefusal to cross the picket line occurred approximately 3months prior to his discharge.Concerning Africk's role as shop steward, his activitieswere minimal. From April until Africk's discharge nogrievances were brought by Africk nor were any re-quests for arbitration filed.While Africk testified that Rapp asked him to go backto work during the strike, no adverse action was takenwhen Africk refused to cross the picket line. Thus, eventhough Rapp requested that Africk turn in his demon-strator, when Africk failed to do so, no further stepswere taken by Rapp.3Rather than Africk's union activity being a motivatingfactor in Africk's discharge, I find that the motivatingfactors in Africk's discharge were his uncooperative atti-tude, his low sales performance, and Respondent's heavylosses and requirement to reduce overhead.4It followsthat the General Counsel has not sustained his burden ofproving that Africk's discharge was violative of the Act.Accordingly, such allegation is dismissed.54. Request for informationOn May 28, 1980, Respondent's counsel wrote toAfrick concerning the instant proceeding. The letterstated that as a result of this proceeding "there may be aclaim for backpay on your behalf." The letter requestedthat Africk file information, on a weekly basis, relatingto his efforts to obtain employment. The information re-quested included dates of job applications, names of firmsto which applications were made, details of positions ap-plied for, methods by which "leads" were obtained,names and addresses of employers, hours worked, andamount of earnings. The letter further advised Africk:In the event that you should fail to comply withthis request, your failure to do so will be brought tothe attention of the Administrative Law Judge han-dling any possible backpay proceeding and aa As noted previously, in a meeting between Africk and Vavaro in Oc-tober, Africk asked what Rapp "has against me." The response was "it'syour association with the Union." Rapp's attitude towards the Union wasclear. In August he had told Schlessinger that "he didn't have any usefor the Union." Yet, Africk was not discharged until December 28. 1 findthat the General Counsel has not made a showing that Respondent's dis-like for the Union was a motivating factor in Africk's discharge.I Even were it argued that the General Counsel has made a prima facieshowing that protected activity was a motivating factor in Africk's dis-charge, I find that because of the factors discussed above. viz, Africk'sattitude, sales performance, and Respondent's requirement to reduceoverhead, the discharge would have taken place "even in the absence ofthe protected conduct." Wright Line, Inc., supra, 251 NLRB 1083.s The complaint also alleges that Respondent threatened its employeeswith discharge and other reprisals if they became or remained unionmembers, and if they gave any assistance and support to it. The only evi-dence cited by the General Counsel to support this allegation is Vavaro'sresponse to Africk, referred to above, "It's your association with theUnion." I find no evidence of threats to discharge or other reprisals inthe record. Accordingly, the allegation is dismissed.demand will be made at that time for you to pro-duce this information.While an employer may have a legitimate interest insecuring information concerning an alleged discrimina-tee's interim employment efforts to defend itself in abackpay proceeding, the employer is not privileged toseek such information in a manner which may tend to re-strain or coerce employees from participating in Boardprocecdings as alleged discriminatees.Although the Board permits interrogation under cer-tain circumstances, the Board has established specificsafeguards to minimize the coercive impact of such em-ployer interrogation. These safeguards were spelled outin Johnnie's Poultry Co., 146 NLRB 770, 775 (1964), en-forcement denied on other grounds 334 F.2d 617 (8thCir. 1965):6[T]he employer must communicate to the em-ployee the purpose of the questioning, assure himthat no reprisal will take place, and obtain his par-ticipation on a voluntary basis; the questioning mustoccur in a context free from employer hostility tounion organization and must not be itself coercivein nature; and the questions must not exceed the ne-cessities of the legitimate purpose by prying intoother union matters, eliciting information concern-ing an employee's subjective state of mind, or other-wise interfering with the statutory rights of employ-ees. When an employer transgresses the boundariesof these safeguards, he loses the benefits of theprivilege.Respondent did not observe all of the safeguards.Thus, Respondent failed to advise Africk that his partici-pation in furnishing the information was on a voluntarybasis. To the contrary, Respondent's warning thatAfrick's failure to comply "will be brought to the atten-tion of the Administrative Law Judge" would seem toimply that Africk was required to supply the informationand that possible sanctions would accrue for failure tocomply. 7Accordingly, because the request for information wasmade without observing all of the safeguards establishedby the Board, I find that the request for information wascoercive and conclude that Respondent violated Section8(a)(l) of the Act.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interrogating an employee without providing thenecessary safeguards, Respondent has engaged in an6 See also Tamper, Inc., 207 NLRB 907, 936-937 (1973), enfd. 522 F.2d781 (4th Cir. 1975).7 In addition, the letter contained no assurances against reprisals, and,in view of Respondent's attitude towards the Union, did not "occur in acontext free of employer hostility to union organization."410 MINEOLA FORD SALESunfair labor practice within the meaning of Section8(a)(1) of the Act.4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.5. Respondent did not violate the Act in any othermanner alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER8The Respondent, Mineola Ford Sales, Ltd., Mineola,New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:"In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Interrogating its employees in a manner interferingwith the rights guaranteed them by Section 7 of the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its facility in Mineola, New York, copies ofthe attached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that the notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 29, inwriting, within 20 days of the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that those allegations of thecomplaint as to which no violations have been found arehereby dismissed.9 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."411